Citation Nr: 0021325	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-15 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for mechanical back 
pain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to October 
1976.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an evaluation in excess of 10 percent 
disabling was denied for mechanical back pain.  

REMAND

Having reviewed the record, the Board has determined that 
further evidentiary development is required prior to the 
adjudication of the claim on appeal.  

The record indicates that on VA examination in 1977, findings 
included decreased range of motion in the lumbar spine with 
extension of 10 degrees and flexion of 40 degrees, as well as 
positive straight leg raising at 45 degrees on the left side 
for low back pain.  In April 1977, service connection was 
granted for mechanical low back pain.  In December 1997, the 
veteran submitted a claim for an increased evaluation for his 
service-connected back disorder.  The current diagnosis shown 
on VA examination in 1998 is degenerative joint disease of 
the lumbosacral spine with loss of function due to pain; in 
addition, a diagnosis of nerve root impingement with 
radiating symptoms to the left lower extremity is shown on 
examination in February 1998.  

In its June 1998 rating decision, the RO made an apparent 
determination that the recent objective findings and 
diagnosis with regard to the back are due to an intercurrent 
cause, and specifically, to an injury in August 1997, at 
which time the veteran sought treatment for back pain after 
he had been lifting concrete blocks.  However, the Board's 
decision regarding the instant claim must be based on the 
evidence of record, and the record does not contain evidence 
that distinguishes the degree of impairment of the service-
connected back disability from any impairment which might be 
due to a nonservice-connected back disability, to include 
degenerative joint disease of the lumbar spine or nerve root 
impingement.  

On remand, the veteran will be afforded a new examination in 
order to determine the degree of impairment attributable to 
his service-connected mechanical low back pain and an opinion 
will be sought as to whether recent diagnoses of degenerative 
joint disease and nerve root impingement are related to the 
service-connected back disability.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for a new examination for the purpose of 
determining the degree of impairment 
which is attributable to his service-
connected mechanical low back pain.  All 
special tests/studies should be conducted 
as indicated, and all objective findings 
should be noted in detail.  The examiner 
is asked to identify the symptomatology 
and/or functional loss which may be 
attributed to the service-connected back 
disorder which is characterized as 
mechanical back pain and is rated 
according to the criteria for lumbosacral 
strain.  All such symptomatology or 
functional loss should be distinguished 
from any symptomatology which is 
attributable to a nonservice-connected 
back disability.  

If it is impossible to distinguish the 
symptomatology and/or functional loss due 
to any nonservice-connected condition, 
the examiner should so indicate.  The 
examiner should indicate whether or not 
the following are manifested and 
attributable to the service-connected 
mechanical low back pain:  muscle spasm 
on extreme forward bending, loss of 
lateral spine motion, unilateral, in a 
standing position, osteoarthritic 
changes, narrowing or irregularity of 
joint space, abnormal mobility on forced 
motion, listing of the spine, or positive 
Goldthwaite's sign.  

In addition, the examination should 
include thorough range of motion testing.  
All ranges of motion should be reported 
in degrees, and the examiner should 
indicate what is normal range of motion.  
All functional limitations are to be 
identified, and, if the veteran's back 
disorder is characterized by pain, the 
examiner should indicate if any 
additional limitation is likely the 
result of pain on use or during flare-
ups.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity) and functional restrictions 
(including pain on motion, less movement 
than normal, more motion than normal, 
weakened movement, excess fatigability, 
incoordination, and pain on movement), as 
well as information regarding the effect 
of the back disability on the veteran's 
daily activities. See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The examiner should be provided with a 
copy of this remand and the claims 
folder.  Complete rationales should be 
provided for any opinions given or 
conclusions reached.  

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  Notification of this 
regulation is hereby given.  

3.  The RO should review the claims 
folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
opinions, it should be returned for 
completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




